MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be
                                                                    Oct 05 2016, 9:19 am
regarded as precedent or cited before any
court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                 Court of Appeals
                                                                          and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT I.A.                              ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Gregory F. Zoeller
Special Asst. to the State Public                        Attorney General of Indiana
Defender
Wieneke Law Office, LLC                                  Robert J. Henke
Brooklyn, Indiana                                        Deputy Attorney General
                                                         Indianapolis, Indiana
ATTORNEY FOR APPELLANT D.A.
Mark Small
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                         October 5, 2016
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of D.D.A. and                               11A01-1604-JT-877
N.A. (Minor Children)                                    Appeal from the Clay Circuit
and                                                      Court
                                                         The Honorable Joseph D. Trout,
I.A. (Mother) and D.A. (Father),                         Judge
                                                         Trial Court Cause Nos.
Appellants-Respondents,                                  11C01-1510-JT-190, -191

        v.

The Indiana Department of


Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016         Page 1 of 19
      Child Services,
      Appellee-Petitioner.




      Crone, Judge.


                                                Case Summary
[1]   I.A. (“Mother”) and D.A. (“Father”) (collectively “the Parents”) each appeal

      the trial court’s order involuntarily terminating their parental relationship with

      their minor children D.D.A. and N.A. (collectively “the Children”). We

      affirm.


                                    Facts and Procedural History
[2]   The facts as found by the trial court during the termination of parental rights

      hearings held on January 12 and February 9, 2016, follow: 1


               1. The child D.D.A was born on December 17, 2011.

               2. The child N.A. was born on February 6, 2014.



      1
       The trial court refers to the parties by their full names. We use “Mother,” “Father,” and each child’s initials
      where appropriate. At times, the trial court uses “DCS” in reference to the Indiana Department of Child
      Services. We will do so as well.



      Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016               Page 2 of 19
        3. Both children’s biological mother is Mother.

        4. Both children’s biological father is Father.

        5. The [C]hildren were found to be Children in Need of Services
        [(“CHINS”)] by the Clay Circuit Court in Cause numbers
        11C01-1402-JC-00019 (D.D.A.) & 11C01-1402-JC-00020 (N.A.)
        on or about April 15, 2014.

        6. A dispositional decree was entered in the afore-mentioned
        CHINS matters on or about May 20, 2014.

        7. The [C]hildren were removed from their parents’ home on
        February 12, 2014 and CHINS Petitions were filed on February
        14, 2014.

        8. The [C]hildren have not been returned to their parents[’] care
        since February 12, 2014.

        9. The conditions of the family’s home were deplorable and unfit
        for human habitation.

        10. There were a dozen animals in the home, and one dead dog.

        11. There was dog feces on the floor of the home.

        12. There were piles of trash in the home, dirty diapers, dirty
        clothes and general severe unhygienic conditions.

        13. The house itself was in disrepair, including broken windows,
        holes in the floor and gaps around the door.

        14. There was no running water in the home, and an insufficient
        heat source.

        15. DCS put services in place to assist [P]arents with home
        conditions, maintaining cleanliness and parenting skills.

Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016   Page 3 of 19
        16. Parents made some improvements to the house, but never
        made sufficient improvements on their own, to make the home
        sufficiently safe and clean to allow the [C]hildren to return.

        17. For a short time, a family member moved into the home and
        made significant improvements to the home conditions.
        However, after a short stay, [P]arents evicted said person, and the
        home conditions returned to deplorable, unlivable condition.

        18. These parents have more concerns than just maintaining safe
        and suitable housing. They both have emotional or mental
        health concerns. They both have no desire to pursue a suitable
        income and instead survive on a few hundred dollars a month in
        SSI. They even have a lack of priority when it comes to how to
        spend the little money they have and often face dire
        circumstances in regard to necessary utilities for the home.

        19. They developed a deep dislike and anger for one another
        which has stifled any possibility of them working together to
        parent these children. The [P]arents split up in early April, 2015
        with Father filing for divorce on April 14, 2015. They [sic] court
        takes notice of Cause Number 11C01-1504-DR-00240 in that I
        was the presiding judge for that divorce case which was finalized
        on June 26, 2015. Father was awarded the marital residence in
        the divorce but abandoned it and both parties moved to different
        residences with Father moving in with his girlfriend.

        20. Prior to and especially after his divorce, Father has been
        incarcerated on criminal offenses and probation violations and
        has tested positive for methamphetamine.

        21. Mother … moved to a residence on Knight Street then she
        moved to Vandalia Street, and then approximately January of
        2016, moved back to Knight Street. Despite extensive services
        provided to Mother, she has not been able to obtain a home and
        keep it clean and stable. In regard to homemaking and parenting
        skills, the service providers testified that these parents simply do

Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016   Page 4 of 19
        not retain any training. They may make progress for a short
        period of time but then go right back to their prior shortcomings
        in providing a suitable, clean home for children with appropriate
        emphasis on safety and supervision.

        22. Since the split up with Father, Mother has never lived in one
        place for more than a few months at a time and in each residence
        she lives in, the conditions eventually become too unfit to allow
        children to reside in. She has no written lease at her current
        residence and can be evicted at any time and has been evicted
        from this same home once before.

        23. Mother also has anger control problems that she has never
        been able to adequately address. DCS put psychological
        assistance in place for her to help her address her anger, but she
        has not benefitted from said assistance or substantially reduced
        her anger-control problem. She has been at times non-compliant
        in regard to her medications and in fact, sold her Adderall.
        Mother has been diagnosed with ADHD, major depressive
        disorder, bi-polar disorder, borderline personality disorder and
        mild mental handicap.

        24. Mother did present evidence at the trial that her home was
        clean for the snapshots in question, however, the Court is more
        convinced of the prior facts in that once again, she has never
        been able to maintain her homemaking skills for very long and
        ultimately the home becomes unfit to live in.

        25. According to the evidence, Father was in jail for a few weeks
        after April 2014; he was in jail from August to November of
        2014; once again he was in jail from August of 2015 and was
        incarcerated at the time of the trial. These criminal activities
        which have led to his incarceration has severely hampered his
        ability to improve his general parenting skills, his homemaking
        skills, finding employment or suitable income, participating in
        treatment and services, and fulfilling his obligation as a parent.
        Although Father, when available, did visit with the [C]hildren,

Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016   Page 5 of 19
        he missed many visits because of incarceration.

        26. Father’s relationship after his split with Mother has been a
        disaster resulting in positive methamphetamine tests,
        incarceration, and an inability to meet goals for reunification
        with his children.

        27. Both parents have a lack of education, are low functioning,
        and have an inability to understand and comprehend information
        and maintain it.

        28. In regard to visitations, the visitation supervisor expressed
        concerns in regard to Mother, in regard to any real evidence to
        bonding by her with the [C]hildren. While Father was scheduled
        to be released soon after the termination trial, his history proves
        he’s highly unlikely to remain free for long. He has 11 criminal
        convictions, including six felony convictions. He has been on
        probation multiple times and has violated probation multiple
        times. Further there is no evidence he has seriously addressed his
        methamphetamine problem.

        29. Both parents have failed to benefit from the services DCS put
        in place and has [sic] not improved their parenting abilities,
        income producing abilities, or abilities to maintain any safe and
        stable housing. This Court sees no clear path that these parents
        will achieve safe, stable housing at any time in the future.

        30. The Court Appointed Special Advocate recommends
        termination of parental rights based on the evidence presented at
        the trial as well as the evidence in the underlying CHINS
        matters.

        31. The Children’s well-being would be seriously and
        permanently threatened if they were to be returned to their
        parents whether immediately or at any time in the future.



Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016   Page 6 of 19
      Mother’s App. at 73-76.


[3]   Based upon these findings of fact, the trial court concluded that: (1) there is a

      reasonable probability that the conditions that resulted in the Children’s

      removal from and continued placement outside the home will not be remedied

      by either Mother or Father; (2) there is a reasonable probability that the

      continuation of the parent-child relationship between the Children and both

      Mother and Father poses a threat to the well-being of the Children; (3)

      termination of the parent-child relationship between both parents and the

      Children is in the Children’s best interests; and (4) DCS has a satisfactory plan

      for the care and treatment of the Children, which is adoption. Accordingly, the

      trial court determined that DCS had proven the allegations of the petitions to

      terminate parental rights by clear and convincing evidence and therefore

      terminated Mother’s and Father’s parental rights. Each parent appeals.

      Additional facts will be provided as necessary.


                                     Discussion and Decision
[4]   “The purpose of terminating parental rights is not to punish the parents but,

      instead, to protect their children. Thus, although parental rights are of a

      constitutional dimension, the law provides for the termination of these rights

      when the parents are unable or unwilling to meet their parental

      responsibilities.” In re A.P., 882 N.E.2d 799, 805 (Ind. Ct. App. 2008) (citation

      omitted). “[T]ermination is intended as a last resort, available only when all

      other reasonable efforts have failed.” Id. A petition for the involuntary

      termination of parental rights must allege in pertinent part:
      Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016   Page 7 of 19
          (B) that one (1) of the following is true:

              (i) There is a reasonable probability that the conditions that
              resulted in the child’s removal or the reasons for placement
              outside the home of the parents will not be remedied.

              (ii) There is a reasonable probability that the continuation of the
              parent-child relationship poses a threat to the well-being of the
              child.

              …


          (C) that termination is in the best interests of the child; and

          (D) that there is a satisfactory plan for the care and treatment of the child.


      Ind. Code § 31-35-2-4(b)(2). DCS must prove “each and every element” by

      clear and convincing evidence. In re G.Y., 904 N.E.2d 1257, 1261 (Ind. 2009);

      Ind. Code § 31-37-14-2. If the trial court finds that the allegations in a petition

      are true, the court shall terminate the parent-child relationship. Ind. Code § 31-

      35-2-8(a).


[5]   “We have long had a highly deferential standard of review in cases involving

      the termination of parental rights.” C.A. v. Ind. Dep’t of Child Servs., 15 N.E.3d
85, 92 (Ind. Ct. App. 2014).


              We neither reweigh evidence nor assess witness credibility. We
              consider only the evidence and reasonable inferences favorable to
              the trial court’s judgment. Where the trial court enters findings
              of fact and conclusions thereon, we apply a two-tiered standard
              of review: we first determine whether the evidence supports the
              findings and then determine whether the findings support the

      Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016   Page 8 of 19
              judgment. In deference to the trial court’s unique position to
              assess the evidence, we will set aside a judgment terminating a
              parent-child relationship only if it is clearly erroneous.


      Id. at 92-93 (citations omitted). “A judgment is clearly erroneous if the findings

      do not support the trial court’s conclusions or the conclusions do not support

      the judgment.” In re R.J., 829 N.E.2d 1032, 1035 (Ind. Ct. App. 2005).


[6]   Mother and Father filed separate briefs on appeal raising different issues.

      Father alleges that his due process rights were violated because DCS allegedly

      failed to give him adequate notice of the reasons for termination. Because he

      did not raise this due process claim to the trial court, he attempts to avoid

      waiver of his argument on appeal by asserting that fundamental error occurred.

      Mother asserts that the evidence does not support the trial court’s conclusions

      that there is a reasonable probability that the conditions that resulted in the

      Children’s removal from and placement outside the home will not be remedied

      or that continuation of the parent-child relationship between Mother and the

      Children poses a threat to the Children’s well-being. Mother also challenges the

      trial court’s conclusion that termination of her parental rights is in the

      Children’s best interests. We will address these arguments in turn.


       Section 1 – Father has not established that fundamental error
                                 occurred.
[7]   Father alleges that his due process rights were violated because the termination

      petitions filed by DCS failed to give him adequate notice of the reasons for

      termination. Father concedes that he failed to bring this issue to the trial court’s

      Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016   Page 9 of 19
      attention at any time prior to or during the termination hearing, so to avoid

      waiver of his argument on appeal, he maintains that DCS’s alleged failure

      constituted fundamental error. The fundamental error doctrine is a narrow

      exception to the waiver doctrine and applies to an “error that was so egregious

      and abhorrent to fundamental due process that the trial judge should or should

      not have acted, irrespective of the parties’ failure to object or otherwise preserve

      the error for appeal.” In re G.P., 4 N.E.3d 1158, 1167 n.8 (Ind. 2014). For an

      appellate court to overturn a trial court ruling based on fundamental error, the

      error must have been “a clearly blatant violation of basic and elementary

      principles, and the harm or potential for harm therefrom must be substantial

      and appear clearly and prospectively.” S.M. v. Elkhart Cnty. Office of Family &

      Children, 706 N.E.2d 596, 600 (Ind. Ct. App. 1999) (citation omitted).


[8]   It is well settled that when the State seeks to terminate the parent-child

      relationship, it must do so in a manner that meets the requirements of due

      process. J.T. v. Marion Cnty. Office of Family & Children. 740 N.E.2d 1261, 1264

      (Ind. Ct. App. 2000), trans. denied (2001). “Due process has never been defined,

      but the phrase embodies a requirement of ‘fundamental fairness.’ ” In re C.G.,

      954 N.E.2d 910, 917 (Ind. 2011). The U.S. Supreme Court has stated, “the

      fundamental requirement of due process is the opportunity to be heard at a

      meaningful time and in a meaningful manner.” Mathews v. Eldridge, 424 U.S.
319, 333 (1976). “The process due in a termination of parental rights proceeding

      turns on the balancing of three factors: (1) the private interests affected by the

      proceeding; (2) the risk of error created by the State’s chosen procedure; and (3)

      Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016   Page 10 of 19
      the countervailing governmental interest supporting use of the challenged

      procedure.” C.G., 954 N.E.2d at 917. Because both a parent’s and the State’s

      countervailing interests are substantial, when faced with a claim of denial of

      due process in a termination of parental rights, we focus on the second factor,

      the risk of error created by the State’s chosen procedure in the case. Id. at 918.


[9]   Father asserts that the termination petitions filed by DCS here merely tracked

      the statutory language of Indiana Code Section 31-35-2-4(b)(2) regarding the

      requirements for termination of parental rights. He argues that the trial court,

      sua sponte, should have required DCS to amend the termination petitions to

      state the specific reasons that DCS was seeking termination of his parental

      rights. First, Father cites no authority, and we are unaware of any, that

      requires a termination petition to be drafted with the specificity that Father

      desires in order to comply with due process. Moreover, we conclude that the

      risk of error created by DCS’s chosen procedure here was slight. Father admits

      that he was on notice of the reasons for the Children’s initial removal from the

      home and their adjudications as CHINS, and we disagree with his assertion

      that “the reasons for the [C]hildren’s removal were quite different from the

      reasons for their remaining outside the home” and therefore he was never put

      on notice of these new reasons for which DCS was seeking termination.

      Father’s Br. at 12.


      As we will discuss more fully below, the reasons for the Children’s removal and

      their adjudication as CHINS was due to the Parents’ inability to provide a safe

      and stable home as evidenced by the deplorable conditions of the home.

      Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016   Page 11 of 19
       Although additional underlying issues came to light following the initial

       removal and CHINS adjudication, the same overriding parenting inadequacies

       resulted in the Children’s continued placement outside the home and the

       subsequent filing of the termination petition, namely the Parents’ lack of

       parenting skills and their inability to provide a safe and stable environment

       within which to raise the Children. Father was properly on notice of the

       reasons for the Children’s removal and their continued placement outside the

       home, and it is evident that he was given the opportunity to be heard on these

       issues at the termination hearing. Therefore, he has not established that the

       lack of specificity of the termination petitions filed by DCS created a risk of

       error or that the harm or potential for harm was substantial. In other words,

       Father has demonstrated neither a due process violation, nor that fundamental

       error occurred. 2


           Section 2 – The evidence supports the trial court’s conclusion
           that there is a reasonable probability that the conditions that
              resulted in the Children’s removal from and continued
                 placement outside the home will not be remedied.
[10]   Mother asserts that the evidence does not support the trial court’s conclusion

       that there is a reasonable probability that the conditions that resulted in the

       children’s removal from and continued placement outside the home will not be


       2
         While Father briefly states that he has “made considerable progress” since the Children’s removal from the
       home and that his current incarceration alone “is not sufficient to support termination of [parental rights],”
       Father’s Br. at 13, he makes no claim that DCS failed to present clear and convincing evidence on any
       statutory element or that the trial court’s judgment terminating his parental rights is clearly erroneous.
       Therefore, we do not address the evidence supporting the termination of Father’s parental rights.

       Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016             Page 12 of 19
       remedied. In determining whether there is a reasonable probability that the

       conditions that led to a child’s removal and continued placement outside the

       home would not be remedied, we engage in a two-step analysis. K.T.K. v. Ind.

       Dep’t of Child Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). First, “we must

       ascertain what conditions led to their placement and retention in foster care.”

       Id. Second, “we ‘determine whether there is a reasonable probability that those

       conditions will not be remedied.’” Id. (citing In re I.A., 934 N.E.2d 1132, 1134

       (Ind. 2010) (citing In re A.A.C., 682 N.E.2d 542, 544 (Ind. Ct. App. 1997))). In

       the second step, the trial court must judge a parent’s fitness at the time of the

       termination proceeding, taking into consideration evidence of changed

       conditions, and balancing a parent’s recent improvements against “‘habitual

       pattern[s] of conduct to determine whether there is a substantial probability of

       future neglect or deprivation.’” In re E.M., 4 N.E.3d 636, 643 (Ind. 2014)

       (quoting K.T.K., 989 N.E.2d at 1231). “We entrust that delicate balance to the

       trial court, which has discretion to weigh a parent’s prior history more heavily

       than efforts made only shortly before termination.” Id. Although trial courts

       are required to give due regard to changed conditions, this does not preclude

       them from finding that a parent’s past behavior is the best predictor of their

       future behavior. Id.


[11]   The Children were initially removed from Mother’s care due to the deplorable

       conditions of the home. The home was filled with piles of trash, dozens of

       animals, and the carcass of a dog, and the home was littered with dirty diapers,

       dirty clothes, and dog feces. The home was in terrible disrepair with broken

       Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016   Page 13 of 19
       windows, holes in the floors, gaps around doors, no running water, and an

       insufficient heat source. Following the initial removal of the Children, DCS

       became aware of Mother’s anger management issues as well as her complex

       mental health and low cognitive functioning issues. Mother has been

       diagnosed with ADHD, major depressive disorder, and bipolar disorder. The

       record shows that since removal, Mother has been inconsistent with taking

       prescribed medications to address her mental health issues, and has even sold

       her medications. During the pendency of this matter, Mother visited

       inconsistently with the Children and often displayed agitation and

       inappropriate parenting during visits. Service providers also noted that Mother

       has demonstrated and continues to demonstrate a lack of bonding with the

       Children.


[12]   The biggest issue that service providers attempted to address was Mother’s

       inability to appropriately care for herself and for the Children. Mother has

       shown a lack of significant progress in this area, as the overwhelming consensus

       of service providers is that Mother is seemingly unwilling or unable to retain

       and implement newly learned hygiene, homemaking, and parenting skills.

       Based upon this evidence, the trial court concluded that there is a reasonable

       probability that the conditions that resulted in the Children’s removal from and

       continued placement outside the home will not be remedied.


[13]   Mother ignores the lion’s share of the evidence and focuses solely on her

       housing at the time of the termination hearing, maintaining that she had

       obtained housing that was safe and stable. Specifically, Mother argues that she

       Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016   Page 14 of 19
       presented evidence to the trial court to show that the home that she resided in at

       the time of the termination hearing was clean and suitable for the Children.

       Mother’s argument misses the mark.


[14]   The record indicates that during the two years after the Children were removed

       from her care, Mother changed residences numerous times, essentially from one

       unfit home to another. Service providers testified that while Mother would

       improve her living conditions for very brief periods of time with the help of

       others, due to her complete lack of homemaking skills, deplorable conditions

       would quickly return. Her claimed “safe and suitable” housing arrangement at

       the time of termination had been in place for a mere few weeks, and she

       admittedly had been evicted from that same residence once before. The trial

       court determined that Mother’s habitual pattern of conduct regarding her

       inability to provide safety and stability for the Children was far more indicative

       of her future behavior than her recent minimal progress. This was the trial

       court’s prerogative, and we will not second-guess that determination. We

       conclude that the evidence supports the trial court’s conclusion that there is a

       reasonable probability that the conditions that resulted in the Children’s

       removal from the home and continued placement outside of Mother’s care will

       not be remedied. 3




       3
         Mother also contends that the evidence does not support the trial court’s conclusion that there is a
       reasonable probability that the continuation of the parent-child relationship poses a threat to the well-being of
       the Children. However, we need not address that argument. Indiana Code Section 31-35-2-4(b)(2)(B) is
       written such that, to properly effectuate the termination of parental rights, the trial court need only find that
       one of the three requirements of subpart (b)(2)(B) has been established by clear and convincing evidence.

       Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016               Page 15 of 19
        Section 3 – The evidence supports the trial court’s conclusion
           that termination of Mother’s parental rights was in the
                          Children’s best interests.
[15]   Finally, we address Mother’s assertion that the evidence does not support the

       trial court’s conclusion that termination of her parental rights was in the

       Children’s best interests. In determining the best interests of a child, the trial

       court must look beyond the factors identified by DCS and consider the totality

       of the evidence. In re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009). “In doing

       so, the trial court must subordinate the interests of the parent to those of the

       child.” Id. Children have a paramount need for permanency, which our

       supreme court has deemed a central consideration in determining a child's best

       interests. E.M., 4 N.E.3d at 647-48. As noted earlier, courts need not wait until

       a child is harmed irreversibly before terminating the parent-child relationship.

       Id. The recommendations of the case manager and the court-appointed special

       advocate, in addition to evidence that there is a reasonable probability of non-

       remedied conditions, is sufficient to show by clear and convincing evidence that

       termination of parental rights is in the child’s best interests. J.S., 906 N.E.2d at

       236.




       A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied. Therefore, as we
       have already determined that sufficient evidence supports the conclusion that the conditions that resulted in
       the removal of the Children will not be remedied, we need not address any argument as to whether sufficient
       evidence supports the conclusion that the continuation of the parent-child relationship poses a threat to the
       well-being of the Children.




       Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016                Page 16 of 19
[16]   Here, Court-Appointed Special Advocate Shannon Wilmore opined that

       termination of Mother’s parental rights was in the Children’s best interests

       based upon the evidence underlying the CHINS adjudications as well as the

       evidence presented at the termination hearing. She noted that although

       Mother had made some progress to improve her ability to provide a safe and

       stable home for the Children, such progress was very minimal. Wilmore

       described Mother’s progress as “couple steps forward, few steps back.” Tr. at

       299. She observed that Mother appeared to be unable to retain or implement

       parenting skills that she had been taught. Wilmore stated that, based upon the

       evidence, she did not believe that Mother “could ever safely parent” the

       Children. Id. Wilmore also noted Mother’s anger issues and refusal to

       consistently take her needed medications. Wilmore emphasized the substantial

       amount of time that the Children had been in foster care while waiting for

       Mother to demonstrate an ability to safely and adequately provide for them, but

       that Mother had failed to demonstrate that ability, and the Children’s need for

       stability at this point was paramount.


[17]   Similarly, Family Case Manager Diana Thompson opined that termination of

       Mother’s parental rights was in the Children’s best interests. She described

       Mother’s continued unsafe and unstable housing situation as well as Mother’s

       significant problems with anger management and with accepting services. At

       the time of the termination hearing, Thompson believed that Mother had not

       made sufficient improvements in her ability to safely parent the Children and




       Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016   Page 17 of 19
       that Mother’s lack of significant progress was due to Mother’s belief that there

       was nothing “we could teach her that she felt was of value.” Tr. at 72.


[18]   Mother does not challenge the evidence supporting these opinions, but claims

       instead that DCS did not offer evidence to show that the Children had been

       harmed by their relationship with Mother, or how the Children’s circumstances

       had greatly improved since their removal from Mother’s care. Although she

       concedes that the record indicates that the Children have been doing quite well

       in foster care, she maintains that DCS “failed to show that the [C]hildren would

       not be doing just as well developmentally if they had remained in [her] care.”

       Mother’s Br. at 21.


[19]   We remind Mother that the trial court need not wait until a child is irreversibly

       harmed before terminating the parent-child relationship. Moreover, DCS is

       under no obligation to prove, and the trial court is under no obligation to

       conclude, that the Children would not be doing well developmentally had they

       remained in Mother’s care. Rather, as stated above, the trial court considers the

       totality of the evidence to determine if it is no longer in the child’s best interests

       to maintain the parent-child relationship. Here, there is ample evidence in the

       record, when considered in its totality, which supports the trial court’s




       Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016   Page 18 of 19
       conclusion that termination of Mother’s parental rights in in the best interests of

       the Children. 4


[20]   In sum, we will reverse a termination of parental rights only upon a showing of

       clear error—that which leaves us with a definite and firm conviction that a

       mistake has been made. C.A., 15 N.E.3d at 92-93. Based on the record before

       us, we cannot say that the trial court’s termination of both Mother’s and

       Father’s parental rights to the Children was clearly erroneous. We therefore

       affirm the trial court’s judgment.


[21]   Affirmed.


       Kirsch, J., and May, J., concur.




       4
          Mother challenges the trial court’s finding number 18, in which the court noted that Mother lives off SSI
       and has “no desire to pursue a suitable income” with which to support the children. Mother’s Br. at 15-16.
       Mother argues that the parental participation order required her to secure and maintain a legal and stable
       source of income which could include public assistance. See State’s Ex. 8. She asserts that the trial court
       appears to be punishing her for being legally disabled and unable to work. However, our review of the
       challenged finding reveals that the trial court was taking issue with Mother’s “lack of priority when it comes
       to how to spend the little money” she has, rather than her unemployment status and receipt of SSI. Mother’s
       App. at 31. Further, even assuming that the trial court’s finding is erroneous, any such error was harmless
       and does not call into question the trial court’s ultimate conclusion that termination of Mother’s parental
       rights was in the Children’s best interests. See Matter of A.C.B., 598 N.E.2d 570, 573 (Ind. Ct. App. 1992)
       (affirming termination of parental rights despite erroneous findings because error was “not of such magnitude
       that it calls into question the court’s conclusion” that termination was in child’s best interests).

       Court of Appeals of Indiana | Memorandum Decision 11A01-1604-JT-877| October 5, 2016            Page 19 of 19